 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBORAH ANN HIGER, M.D.,                           No. 2:18-CV-0542-MCE-DMC
12                        Plaintiff,
13              v.                                       ORDER
14    DONALD C. BYRD,1
15                        Defendant.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. The initial scheduling

18   conference currently set for November 28, 2018, before the undersigned in Redding, California, is

19   hereby vacated pending resolution of defendant’s motion to dismiss, which remains on calendar

20   for hearing on November 28, 2018.

21                   IT IS SO ORDERED.

22

23

24   Dated: October 11, 2018
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28          1
                     Erroneously sued as “Robert C. Byrd.”
                                                     1
